
QuickLinks -- Click here to rapidly navigate through this document




EXHIBIT 10.1


IRON MOUNTAIN INCORPORATED
Iron Mountain Incorporated 2002 Stock Incentive Plan
Performance Unit Agreement

        This Performance Unit Agreement and the associated grant award
information (the "Customizing Information"), which Customizing Information is
provided in written form or is available in electronic form from the
recordkeeper for the Iron Mountain Incorporated 2002 Stock Incentive Plan, as
amended and in effect from time to time (the "Plan"), is made as of the date
shown as the "Grant Date" in the Customizing Information (the "Grant Date") by
and between Iron Mountain Incorporated, a Delaware corporation (the "Company"),
and the individual identified in the Customizing Information (the "Recipient").
This instrument and the Customizing Information is collectively referred to as
the "Performance Unit Agreement."

WITNESSETH THAT:

        WHEREAS, the Company has instituted the Plan; and

        WHEREAS, the Compensation Committee (the "Committee") has authorized the
grant of performance units with respect to the Company's Common Stock ("Stock")
upon the terms and conditions set forth below and pursuant to the Plan, a copy
of which is incorporated herein;

        NOW, THEREFORE, in consideration of the premises and the mutual
covenants and agreements herein contained and for other good and valuable
consideration the receipt and adequacy of which are hereby acknowledged, the
Company and the Recipient agree as follows.

        1.    Grant.    Subject to the terms of the Plan and this Performance
Unit Agreement, the Company hereby conditionally grants to the Recipient that
number of performance units equal to the corresponding number of shares of the
Company's Stock (the "Underlying Shares") shown in the Customizing Information
under "Performance Units Granted."

        The grant described in the preceding paragraph is contingent upon the
satisfaction of the "Performance Criteria" over the "Performance Period," each
as shown in the Customizing Information. The Committee shall determine whether
such Performance Criteria have been satisfied.

        2.    Adjustment to Award.    The number of Performance Units Granted
may be increased or decreased, including to zero, based on the "Performance
Matrix" shown in the Customizing Information. Whether any adjustment based on
the Performance Matrix is made shall be determined in the sole discretion of the
Committee and the "Adjusted Performance Units Granted" ("PUs") in the
Customizing Information shall be updated to reflect any such adjustment.

        3.    Vesting.    If the Recipient remains in an employment, contractual
or other service relationship with the Company ("Relationship") as of the
"Vesting Date" specified in the Customizing Information, and the Recipient as of
such date is not in violation of any confidentiality, inventions and/or
non-competition agreement with the Company, the PUs shall vest on such date. For
the avoidance of doubt, except as otherwise provided pursuant to the terms of
the Plan and the next paragraph, if the Recipient's Relationship with the
Company is terminated by the Company or by the Recipient for any reason, whether
voluntarily or involuntarily, no PUs granted pursuant to this Performance Unit
Agreement shall vest under any circumstances on and after the date of such
termination.

        Notwithstanding the preceding paragraph, if the Recipient terminates
employment after the end of the Performance Period and on or after attaining age
fifty-five (55) and completing ten (10) Years of Credited Service, the Recipient
shall become fully vested in the PUs, which shall nevertheless not be delivered
until the Vesting Date, as long as the Recipient as of the date of delivery is
not in violation of any confidentiality, inventions and/or non-competition
agreement with the Company. For this purpose, a Recipient shall be treated as
having terminated from employment if he satisfies the definition of Termination
of Employment under the Iron Mountain Incorporated Executive Deferred

--------------------------------------------------------------------------------




Compensation Plan, and Years of Credited Service shall be as determined pursuant
to and for purposes of The Iron Mountain Companies 401(k) Plan.

        For purposes of this Section 3, the term "Company" refers to the Company
and all Subsidiaries.

        4.    Delivery of Underlying Shares or Cash Settlement.    With respect
to any PUs that become vested pursuant to Section 3, the Company shall issue to
the Recipient the number of Underlying Shares equal to the number of vested PUs
or an amount of cash equal to the Fair Market Value, as defined in the Plan, of
such Underlying Shares as of the Vesting Date. The Underlying Shares, or the
cash value thereof, shall be delivered to the Recipient as soon as practicable
following the Vesting Date but in no event later than the end of the year in
which such Vesting Date occurs (or the fifteenth (15th) day of the third (3rd)
month following the Vesting Date, if later). Whether Underlying Shares, or the
cash value thereof, shall be issued or paid at settlement shall be determined
based on the "Form of Settlement" specified in the Customizing Information.

        Any shares issued pursuant to this Performance Unit Agreement shall be
issued, without issue or transfer tax, by delivering a stock certificate or
certificates for such shares out of theretofore authorized but unissued shares
or treasury shares of its Stock as the Company may elect; provided, however,
that the time of such delivery may be postponed by the Company for such period
as may be required for it with reasonable diligence to comply with any
applicable requirements of law. Notwithstanding the prior sentence, delivery of
Underlying Shares shall be made, or the amount of cash equivalent thereto shall
be paid, only if the required purchase price designated as the "Purchase Price"
shown in the Customizing Information per underlying PU is paid to the Company.
Such payment may be made either (a) by means of payment acceptable to the
Company in accordance with the terms of the Plan or (b) by a reduction in the
number of shares of Stock, valued at its Fair Market Value, issued hereunder or
by a reduction in the amount of cash paid equal in each case to the aggregate
Purchase Price due. If the Recipient fails to pay for or accept delivery of all
of the shares, the right to shares of Stock provided pursuant to this PU may be
terminated by the Company.

        5.    Withholding Taxes.    The Recipient hereby agrees, as a condition
of the award of PUs, to provide to the Company an amount sufficient to satisfy
the Company's obligation to withhold federal, state, local and other taxes
arising by reason of the issuance, vesting or settlement of PUs (the"Withholding
Amount"), if any, by (a) authorizing the Company and/or any Subsidiary to
withhold the Withholding Amount from the Recipient's cash compensation or
(b) remitting the Withholding Amount to the Company in cash; provided, however,
that to the extent that the Withholding Amount is not provided by one or a
combination of such methods, the Company may at its election withhold from the
Underlying Shares that would otherwise be delivered that number of shares having
a Fair Market Value on the date of vesting sufficient to eliminate any
deficiency in the Withholding Amount; and provided, further, that the Fair
Market Value of Stock withheld shall not exceed an amount in excess of the
minimum required withholding.

        6.    Non-assignability of PUs.    PUs shall not be assignable or
transferable by the Recipient except by will or by the laws of descent and
distribution or as permitted by the Committee in its discretion pursuant to the
terms of the Plan. During the life of the Recipient, delivery of shares of Stock
or payment of cash as settlement of PUs shall be made only to the Recipient, to
a conservator or guardian duly appointed for the Recipient by reason of the
Recipient's incapacity or to the person appointed by the Recipient in a durable
power of attorney acceptable to the Company's counsel.

        7.    Compliance with Securities Act; Lock-Up Agreement.    The Company
shall not be obligated to sell or issue any Underlying Shares or other
securities in settlement of PUs hereunder unless the shares of Stock or other
securities are at that time effectively registered or exempt from registration
under the Securities Act and applicable state securities laws. In the event
shares or other securities shall be delivered that shall not be so registered,
the Recipient hereby represents, warrants and agrees that the Recipient will
receive such shares or other securities for investment and not with a view to
their resale

2

--------------------------------------------------------------------------------




or distribution, and will execute an appropriate investment letter satisfactory
to the Company and its counsel. The Recipient further hereby agrees that as a
condition to the settlement of PUs, the Recipient will execute an agreement in a
form acceptable to the Company to the effect that the shares shall be subject to
any underwriter's lock-up agreement in connection with a public offering of any
securities of the Company that may from time to time apply to shares held by
officers and employees of the Company, and such agreement or a successor
agreement must be in full force and effect.

        8.    Legends.    The Recipient hereby acknowledges that the stock
certificate or certificates evidencing shares of Stock or other securities
issued pursuant to any settlement of an PU hereunder may bear a legend setting
forth the restrictions on their transferability described in Section 7 hereof,
if such restrictions are then in effect.

        9.    Rights as Stockholder.    The Recipient shall have no rights as a
stockholder with respect to any PUs or Underlying Shares until the date of
issuance of a stock certificate for Underlying Shares. No adjustment shall be
made for dividends or other rights for which the record date is prior to the
date such stock certificate is issued, except to the extent the Committee
determines to issue a Dividend Equivalent Unit, pursuant to the terms of the
Plan and upon such terms and conditions it may establish.

        10.    Termination or Amendment of Plan.    The Board may terminate or
amend the Plan at any time. No such termination or amendment will affect rights
and obligations under this Performance Unit Agreement, to the extent it is then
in effect.

        11.    Effect Upon Employment and Performance of Services.    Nothing in
this Performance Unit Agreement or the Plan shall be construed to impose any
obligation upon the Company or any Subsidiary to employ or utilize the services
of the Recipient or to retain the Recipient in its employ or to engage or retain
the services of the Recipient.

        12.    Time for Acceptance.    Unless the Recipient shall evidence
acceptance of this Performance Unit Agreement by electronic or other means
prescribed by the Committee within thirty (30) days after its delivery, the PUs
shall be null and void (unless waived by the Committee).

        13.    Right of Repayment.    In the event that the Recipient accepts
employment with or provides services for a competitor of the Company within two
(2) years after any settlement of PUs hereunder, the Recipient shall pay to the
Company an amount equal to the excess of the Fair Market Value of the Underlying
Shares as of the date of settlement (whether settled in cash or Stock) over the
Purchase Price, if any, paid (or deemed paid); provided, however, that the
Committee in its discretion may release the Recipient from the requirement to
make such payment, if the Committee determines that the Recipient's acceptance
of such employment or performance of such services is not inimical to the best
interests of the Company. The Company may deduct the amount of payment due under
the preceding sentence from any compensation or other amount payable by the
Company to the Recipient. For purposes of this Section 13, the term "Company"
refers to the Company and all Subsidiaries.

        14.    Section 409A of the Internal Revenue Code.    The PUs granted
hereunder are intended to avoid the potential adverse tax consequences to the
Recipient of Section 409A of the Code, as defined in the Plan, and the Committee
may make such modifications to this Agreement as it deems necessary or advisable
to avoid such adverse tax consequences.

        15.   General Provisions.

        (a)    Amendment; Waivers.    This Performance Unit Agreement, including
the Plan, contains the full and complete understanding and agreement of the
parties hereto as to the subject matter hereof, and except as otherwise
permitted by the express terms of the Plan and this Performance Unit Agreement,
it may not be modified or amended nor may any provision hereof be waived without
a further written agreement duly signed by each of the parties; provided,
however, that a

3

--------------------------------------------------------------------------------



modification or amendment that does not materially diminish the rights of the
Recipient hereunder, as they may exist immediately before the effective date of
the modification or amendment, shall be effective upon written notice of its
provisions to the Recipient. The waiver by either of the parties hereto of any
provision hereof in any instance shall not operate as a waiver of any other
provision hereof or in any other instance. The Recipient shall have the right to
receive, upon request, a written confirmation from the Company of the
Customizing Information.

        (b)    Binding Effect.    This Performance Unit Agreement shall inure to
the benefit of and be binding upon the parties hereto and their respective
heirs, executors, administrators, representatives, successors and assigns.

        (c)    Fractional PUs or Underlying Shares.    All fractional Underlying
Shares resulting from the application of the Performance Matrix or the
adjustment provisions contained in the Plan shall be rounded down to the nearest
whole share. If cash in lieu of Underlying Shares is delivered at settlement,
the amount paid shall be rounded down to the nearest penny.

        (d)    Governing Law.    This Performance Unit Agreement shall be
governed by and construed in accordance with the laws of the Commonwealth of
Massachusetts, without regard to the principles of conflicts of law.

        (e)    Construction.    This Performance Unit Agreement is to be
construed in accordance with the terms of the Plan. In case of any conflict
between the Plan and this Performance Unit Agreement, the Plan shall control.
The titles of the sections of this Performance Unit Agreement and of the Plan
are included for convenience only and shall not be construed as modifying or
affecting their provisions. The masculine gender shall include both sexes; the
singular shall include the plural and the plural the singular unless the context
otherwise requires. Capitalized terms not defined herein shall have the meanings
given to them in the Plan.

        (f)    Data Privacy.    By entering into this Performance Unit Agreement
and except as otherwise provided in any data transfer agreement entered into by
the Company, the Recipient: (i) authorizes the Company, and any agent of the
Company administering the Plan or providing Plan recordkeeping services, to
disclose to the Company such information and data as the Company shall request
in order to facilitate the administration of the Plan; (ii) waives any data
privacy rights the Recipient may have with respect to such information; and
(iii) authorizes the Company to store and transmit such information in
electronic form. For purposes of this Section 15(f), the term "Company" refers
to the Company and each of its Subsidiaries.

        (g)    Notices.    Any notice in connection with this Performance Unit
Agreement shall be deemed to have been properly delivered if it is delivered in
the form specified by the Committee as follows:

To the Recipient:   Last address provided to the Company
To the Company:
 
Iron Mountain Incorporated
745 Atlantic Avenue
Boston, Massachusetts 02111
Attn: Chief Financial Officer


        (h)    Version Number.    This document is Version 1 of the Iron
Mountain Incorporated 2002 Stock Incentive Plan Performance Unit Agreement.

4

--------------------------------------------------------------------------------





QuickLinks


EXHIBIT 10.1

